Jfourtlj Court of
                                          Sntonfo,

                                       September 09,2013


                                      No. 04-I2-0Q824-CV

                                         Karen D. Griffin,
                                             Appellant


                                                v.



                       Union Pacific Railroad Company and Kenneth Piper.
                                             Appellee


                               Trial Court Case No. 2010-CI-08523


                                         ORDER

        I he Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See TEX. R. Ait. P. 39.8. Therefore, all requests for oral
argument are denied, and the cause is advanced lor ON BRIEFS submission on Tuesday.
October 08. 2013. to the following panel: Chief Justice Stone. Justice Marion, and Justice
Alvarez.   All parlies will be notified of the Court's decision in this appeal in accordance with
Tex. R. App. P. -is.


       Either party may file a motion requesting the Court to reconsider its determination thai
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. Ai'l'. P. 39.X. Such a motion should be filed within ten < 10)
days from the date of this order.


        It is so ORDERED on Monday. September 09. 2013.



                                                             Calherinejitonc. Chief Justice


        IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed foe :eal of the said
court on (his Monday. September 09. 201 3.




                                                             k'Citn E/Iottle, Clerk'